

EXHIBIT 10.5


COMSCORE, INC.
Restricted Stock Units Award Notice
This RESTRICTED STOCK UNITS AWARD NOTICE (this “Notice”) is made as of
_________, 20__, by and between comScore, Inc., a Delaware corporation (the
“Company”), and ___________ (the “Grantee”).
1.    Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Notice will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of RSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Notice and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of
_________ __, 20__ (the “Date of Grant”) ______ Restricted Stock Units (“RSUs”).
Each RSU shall represent the right of the Grantee to receive one share of Common
Stock subject to and upon the terms and conditions of this Notice.
3.    Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan,
neither the RSUs evidenced hereby nor any interest therein or in the Common
Stock underlying such RSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.
4.    Vesting of RSUs.
(a)
Normal Vesting. The RSUs covered by this Notice shall become nonforfeitable and
payable to the Grantee pursuant to Section 5 hereof on the earlier of June 30,
2019 and the date of the Company’s 2019 annual meeting of stockholders if the
Grantee remains a member of the Board until such applicable date (the period
from the Date of Grant until such applicable date, the “Vesting Period”).
Subject to the terms of the Plan, and except as otherwise provided in
Section 4(b), RSUs that do not so become nonforfeitable will be forfeited,
including if the Grantee ceases to serve on the Board prior to the end of the
Vesting Period.

(b)
Change in Control. Notwithstanding Section 4(a) to the contrary, the RSUs
covered by this Notice shall become nonforfeitable and payable to the Grantee
pursuant to Section 5 hereof on the date of a Change in Control that occurs
prior to the end of the Vesting Period if the Grantee remains a member of the
Board until such date.

5.    Form and Time of Payment of RSUs.
(a)
Payment for the RSUs, after and to the extent they have become nonforfeitable
(“Vested RSUs”), shall be made in the form of Common Stock. To the extent the
RSUs are Vested RSUs on the dates set forth below and to the extent such Vested
RSUs have not previously been settled, the Company will settle such Vested RSUs
as follows:






--------------------------------------------------------------------------------




(i)
As soon as administratively practicable following (but no later than thirty (30)
days following) the date of the Grantee’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code, payment of the Vested RSUs shall be made to the Grantee; and

(ii)
On the date of a Change in Control, payment of the Vested RSUs shall be made to
the Grantee; provided, however, that if such Change in Control would not qualify
as a permissible date of distribution under Section 409A(a)(2)(A) of the Code
and the regulations thereunder, and where Section 409A of the Code applies to
such distribution, the Participant is entitled to receive the corresponding
payment on the date that would have otherwise applied pursuant to this Section 5
as though such Change in Control had not occurred.

(b)
If the RSUs become payable on the Grantee’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
then, to the extent necessary to comply with Section 409A of the Code, payment
for the RSUs shall be made on the earlier of the first day of the seventh month
after the date of the Grantee’s “separation from service” with the Company and
its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code or
the Grantee’s death.

(c)
The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such RSUs.

6.    Dividend Equivalents; Voting and Other Rights.
(a)
The Grantee shall have no rights of ownership in the Common Stock underlying the
RSUs and no right to vote the Common Stock underlying the RSUs until the date on
which the Common Stock underlying the RSUs is issued or transferred to the
Grantee pursuant to Section 5 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 5 hereof or
(ii) the time when the Grantee’s right to receive Common Stock in payment of the
RSUs is forfeited in accordance with Section 4 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally, the
Grantee shall be credited with cash per RSU equal to the amount of such
dividend. Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the RSUs based on which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate.

(c)
The obligations of the Company under this Notice will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and





--------------------------------------------------------------------------------




the rights of the Grantee will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Notice.
7.
Adjustments. The RSUs and the number of shares of Common Stock issuable for each
RSU, and the other terms and conditions of the grant evidenced by this Notice,
are subject to mandatory adjustment, including as provided in Section 11 of the
Plan.

8.
Taxes. The Grantee will be solely responsible for the payment of all taxes that
arise with respect to the granting and payment of the RSUs, including the
payment of any shares of Common Stock.

9.
Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Notice, the Company
shall not be obligated to issue any Common Stock pursuant to this Notice if the
issuance thereof would result in a violation of any such law.

10.
Compliance With or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Notice and the Plan comply with the
provisions of Section 409A of the Code. This Notice and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Notice or the Plan to fail to satisfy Section 409A of the Code
shall have no force or effect until amended to comply with Section 409A of the
Code (which amendment may be retroactive to the extent permitted by Section 409A
of the Code and may be made by the Company without the consent of the Grantee).

11.
Interpretation. Any reference in this Notice to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

12.    No Right to Future Awards or Board Membership. The grant of the RSUs
under this Notice to the Grantee is a voluntary, discretionary award being made
on a one-time basis and it does not constitute a commitment to make any future
awards. Nothing contained in this Notice shall confer upon the Grantee any right
to continued service as a member of the Board.
13.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Notice to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Notice without the Grantee’s written consent, and (b) the Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.
14.    Severability. In the event that one or more of the provisions of this
Notice shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall




--------------------------------------------------------------------------------




be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.
15.    Relation to Plan. This Notice is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Notice and the Plan, the Plan shall govern. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Notice.
16.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an online or electronic
system established and maintained by the Company or another third party
designated by the Company.
17.    Governing Law. This Notice shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
18.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Notice shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
19.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Notice and the Plan, (c) understands the terms and conditions of this
Notice and the Plan and (d) agrees to such terms and conditions.


